DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondelore et al. (US Pub. No. 2015/0139613).
Consider claim 1. Mondelore et al. teaches a method for generating a video file, comprising: receiving an editing instruction for a video, and presenting at least one video template corresponding to the video (para. 0070 describes providing a user with project editing options and presenting the user with video project template options); obtaining, in response to a selection instruction for a target video template (paras. 0077-0080 describe a selection instruction for a target video template), a resource set corresponding to the target video template, the resource set comprising audio data, image data, and a video configuration parameter (paras. 0081-0090 describe a custom project screen corresponding to the target video template, the custom project screen displaying audio data, image data, and a video configuration parameter); presenting an editing interface comprising an editing button if it is determined based on the video configuration parameter that the audio data is editable (para. 0081 describes cut segment and insert segment icons; para. 0083 describes effect and trim icons); editing, in response to a clicking operation on the editing button, the audio data to obtain edited audio data (para. 0083 describes editing the audio data in response to the selecting the editing icons); adjusting, based on the edited audio data, a playback parameter of the image data (paras. 0081-0090 describe adjusting, based on the edited audio data, the playback parameter of the video data; and performing, based on the edited audio data and the adjusted playback parameter, video file synthesis to obtain a target video file (para. 0114 describe presenting the project to the user).
Consider claim 2. Mondelore et al. teaches the method according to claim 1, wherein the editing, in response to the clicking operation on the editing button, the audio data to obtain edited audio data comprises: presenting, in response to the clicking operation on the editing button, a plurality of audio icons on the editing interface (para. 0083 describes presenting, in response to the clicking operation on the editing button, a plurality of audio icons on the editing interface); obtaining, in response to a selection instruction for a target audio icon, target audio data corresponding to the target audio icon (para. 0083 describes obtaining, in response to a selection instruction for a target audio icon, target audio data corresponding to the target audio icon); and replacing the audio data in the resource set with the target audio data (para. 0083 describes replacing the audio data in the resource set with the target audio data).
Consider claim 3. Mondelore et al. teaches the method according to claim 2, wherein the replacing the audio data in the resource set with the target audio data comprises: obtaining a playback timeline of the audio data in the resource set, wherein the playback timeline indicates at least a start time instant and an end time instant of audio playback (para. 0082 describes a scrub bar, representing a time line of a clip for playback); adjusting a playback timeline of the target audio data based on the playback timeline (para. 0095 describes moving the start and end handles along the scrub bar to adjust the playback timeline); and replacing the audio data in the resource set with the target audio data having the adjusted playback timeline (para. 0095 describes replacing the audio data in the resource set with the target audio data).
Consider claim 6. Mondelore et al. teaches the method of claim 1, wherein the adjusting, based on the edited audio data, the playback parameter of the image data comprises: obtaining an image presentation mode corresponding to the target video template (paras. 0083-0086 describe a video layout associated with the selected video template); and adjusting, based on the image presentation mode and the edited audio data, at least one of following parameters of the image data: the number of images and a playback speed (para. 0086 describes presenting the number of video icons for each of the video segments).
Consider claim 8. Mondelore et al. teaches all claimed limitations as stated above in claim 1. Mondelore et al. further teaches an apparatus for generating a video file, comprising: a memory, configured to store executable instructions (para. 0114 describes various types of memory); and a processor, when executing the executable instructions, configured to implement the operations (para. 0114 describes a plurality of processors).
Claims 7, 9, 10, and 13-15 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mondelore et al. (US Pub. No. 2015/0139613) in further view of Abou Mahmoud et al. (US Pub. No. 2017/0064244).
Consider claim 5. Mondelore et al. teaches all claimed limitations as stated above, except wherein the editing, in response to the clicking operation on the editing button, the audio data to obtain the edited audio data comprises: presenting, in response to the clicking operation on the editing button, a volume adjustment axis for adjusting a playback volume of the audio data; adjusting, in response to a dragging operation on an adjustment node in the volume adjustment axis, a volume of the audio data at a playback position; and replacing the audio data in the resource set with the audio data having the adjusted volume.
However, Abou Mahmoud et al. teaches wherein the editing, in response to the clicking operation on the editing button, the audio data to obtain the edited audio data comprises: presenting, in response to the clicking operation on the editing button, a volume adjustment axis for adjusting a playback volume of the audio data; adjusting, in response to a dragging operation on an adjustment node in the volume adjustment axis, a volume of the audio data at a playback position; and replacing the audio data in the resource set with the audio data having the adjusted volume (para. 0052 describes adjusting the volume of the playback of the recording).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the invention, wherein the editing, in response to the clicking operation on the editing button, the audio data to obtain the edited audio data comprises: presenting, in response to the clicking operation on the editing button, a volume adjustment axis for adjusting a playback volume of the audio data; adjusting, in response to a dragging operation on an adjustment node in the volume adjustment axis, a volume of the audio data at a playback position; and replacing the audio data in the resource set with the audio data having the adjusted volume, in order to adapt a playback of a recording to optimize comprehension as suggested by the prior art.
Claim 12 is rejected using similar reasoning as corresponding claim above.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484